Citation Nr: 1805040	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-13 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  



FINDINGS OF FACT

1.  The Veteran's right ear hearing loss existed prior to service and was not aggravated beyond its normal progression as a result of military service.

2.  The Veteran's hearing loss in the left ear did not manifest during, or as a result of, active military service.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active service from May 1969 to January 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for bilateral hearing loss and tinnitus.  In December 2011, the Veteran filed a Notice of Disagreement (NOD).  In April 2013, the RO furnished the Veteran a Statement of the Case. In May 2013, the Veteran filed a Substantive Appeal (VA Form 9). 

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the evidence of record.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss and tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Bilateral hearing loss 
 
In the present case, the Veteran has a current diagnosis of bilateral hearing loss, and a bilateral hearing loss disability, as VA defines it.  See September 2011 and May 2017 VA examinations; 38 C.F.R. § 3.385.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Upon review, the service personnel records reveal that the Veteran received the Bronze Star with "V" Device (for heroism), and thus establishes his exposure to hazardous noise levels while on active duty.  See June 1971 Department of the Army, Award of the Bronze Star for Heroism (detailing the accounts of the Veteran's engagement in combat in the Republic of Vietnam).  The Board finds that the occurrence of the in-service event is established, and the second element of service connection is met.  See Shedden, 381 F.3d at 1166-67.  

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the in-service symptoms has been shown.

The Veteran contends that his current hearing loss is related to active service, but the record evidence does not support his assertions regarding an etiological link between hearing loss and active service.  

In March 1969 the Veteran's audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
10
30
30
LEFT
5
5
0
5
10

The Veteran's March 1969 pre-induction examination reflects defective hearing and hearing loss in the right ear for VA purposes, but also "TM's scarred-no perf."  The Veteran reported on his March 1969 Report of Medical History, that he had a history of ear, nose and throat problems as well as running ears and ear infections.   In a July 1969 service treatment entry it is recorded that the Veteran suffered from "chronic otitis med," which the Veteran reported he had suffered from for the prior three years.  In addition, the entry reflects a questionable "old perf" with the recommendation to see an ear, nose and throat (ENT) physician.  

A July 1971 treatment entry reflects the Veteran's complaints of an infected ear.  The entry also reflects the Veteran's "old scarred TM's" and found "some fluid"; the impression was that of "serious otitis."  

In December 1971 the Veteran's audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
--
15
LEFT
25
25
15
--
20

Upon the Veteran's separation from service, his December 1971 audiometer results at separation examination indicate threshold shifts in his hearing, when compared against those recorded at pre-induction; although, none of the thresholds at separation were considered disabling for VA purposes and there is no mention of any middle ear condition.

Post service records from Case Corporation include an April 1976 audiogram which reflects that the Veteran had normal hearing in the right ear and mild low frequency hearing loss in the left ear.  A note indicated that the Veteran had noise exposure from four years working at a factory, around heavy equipment in the military, and as a hired man on a farm.  It was also noted that he had a history of recurrent ear infections throughout his childhood.  

Private medical records from Burlington Ear Nose and Throat also reflect that the Veteran had a chronic and bilateral middle ear condition which was treated from 1996 through 2011, including bilateral tympanoplasty, mastoidectomy, and cholesteatoma.  An October 2010 audiogram revealed conductive hearing loss.  The Veteran reported that he had a history of ear infections in both ears throughout his childhood and that he was exposed to excessive noise in the military due to heavy equipment and explosions while he was stationed in Vietnam.  Finally the Veteran reported working in a factory and as a farm hand post service.

The Veteran was afforded a VA examination in September 2011 with addendum opinions in November 2011 and April 2013.  

On examination in September 2011, the Veteran was diagnosed with bilateral conductive hearing loss and a chronic middle ear condition, to include otitis media.  The examiner reviewed the claims file.  The Veteran reported that his hearing did not seem as good after separation as it was prior to service.  However, the examiner noted that there was no evidence of hearing loss or tinnitus until the date of the examination.  The examiner noted that the hearing loss was predominantly conductive and was not a result of noise exposure, but rather more typical of that resulting from ear conditions and/or subsequent treatment.  The examiner noted that the bone conduction thresholds, representing cochlear hearing acuity were within normal limits through 4000 Hertz.  The examiner noted that these thresholds would have been affected by noise exposure if it had been damaging to the ear.  

Another VA examination was provided in April 2013.  The examiner noted the Veteran's March 1969 pre-induction defective hearing and hearing loss in the right ear for VA purposes and "TM's scarred-no perf" meant that the Veteran's tympanic membranes were scarred upon entrance without perforation of his ear drums.  The examiner noted that service medical notes documented a visit to physician during 1969 (month illegible) with "chronic otitis med." for prior 3 years, and questionable "old perf", with recommendation to be seen by ENT.  From enlistment to separation audiograms, the Veteran had a significant shift of 15 dB at 2000 Hertz in the right ear, and a significant shift of 15 dB at 2000 Hertz or 20 dB at 4000 Hertz (depending on whether comparing to initial test or same-day retest) in the left ear; however neither ear had thresholds considered disabling per VA criteria for establishing disability.

The examiner noted that the earliest audiogram from Case Corporation dated in April 1976 indicated normal hearing in the right ear and a mild low frequency hearing loss at 500-1000 Hertz, rising to normal range, and then falling to a mild hearing loss again at 8000 Hertz in the left ear.  The thresholds at 2000, 3000, and 4000 Hertz were within normal limits in both ears.  Further, notes from same date noted noise exposure from 4 years already at factory, heavy equipment in military, and work as a hired man on a farm; also noted was history of recurrent ear infections in both ears throughout childhood.  Additionally, records from Burlington Ear Nose and Throat documented a chronic and bilateral middle ear condition from prior to 1996 through 2011, conductive hearing loss on a 2010 audiogram, and a  history of bilateral tympanoplasty, mastoidectomy, and cholesteatoma.  

The examiner opined that the Veteran's right ear hearing loss was not aggravated beyond natural progression by noise or otitis during service.  The examiner also opined that the Veteran's left ear hearing loss was not caused by noise exposure in service and/or otitis treatment in service.  Finally, the examiner opined that the Veteran's tinnitus is likely secondary to hearing loss.  

The April 2013 VA examiner opined that the Veteran's otitis was a pre-service chronic middle ear condition, which may have contributed to the low frequency conductive hearing loss, but that noise exposure had not affected the Veteran's hearing in either ear during service.  The examiner also noted that early audiograms from Case Corporation supported the opinion that noise exposure had not affected hearing in either ear during service, and pre-existing middle ear condition may have contributed to the low frequency, likely conductive, hearing loss at the present time.  Additionally, the examiner noted that Burlington records and serial audiograms from Case Corporation supported the opinion that noise exposure had not affected hearing in either ear during service, and rather that a chronic middle ear condition may have contributed to low frequency, conductive, hearing loss present at that time.  Further, the examiner opined that the Veteran's tinnitus was secondary to his hearing loss.

The April 2013 VA examiner went on to note that based on the Veteran's medical and reported history, that his otitis media was a pre-service chronic middle ear condition, but that there was no evidence that it was aggravated beyond its normal progression in the right ear as a result of military service.  Further, the examiner noted that whether chronic otitis in the left ear was aggravated beyond normal progression during service, or whether it would have progressed anyway as it did, was not a question that she could answer but rather should be addressed to an Otologist or ear, nose, and throat physician.

An additional VA examination was provided in January 2017; then, a medical opinion was offered by the chief of otolaryngology in May 2017.  The examiner reviewed the claims file and rendered a diagnosis of chronic middle ear disease.  The examiner opined that it is clear and unmistakable that a chronic middle ear condition, to include otitis media, existed prior to the Veteran's entry into active duty in May 1969.  The examiner also opined that it is clear and unmistakable that the pre-existing chronic middle ear condition, to include otitis media, did not progress at an abnormally high rate due to or as a result of the your exposure to hazardous noise levels while on active duty.  By way of rationale, the examiner stated chronic middle ear disease is primarily caused by a lack of adequate middle ear ventilation through the Eustachian tubes leading to negative ear pressure, middle ear fluid, retraction pockets in the ear drum and finally skin growing into the middle ear through these retraction pockets (called cholesteatoma) that leads to perforation, hearing bone destruction and conductive hearing loss.  The examiner went on to note that there is no evidence that loud noise cause, aggravated or accelerated otitis media, ear drum perforations, cholesteatoma or conductive hearing loss.  The examiner indicated that loud noise exposure basically causes nerve hearing loss and not conductive hearing loss and that the only way a loud noise could cause a middle ear problem would be if the sound energy was so intense that the concussive effects would rupture an ear drum.  Finally, the examiner stated that the middle ear findings in the Veteran predate his service, which took many years to progress and did progress at a rate that could be expected in a person with no military service or noise exposure.  

Given the above, the Board finds that the record evidence establishes that the Veteran's preexisting right ear hearing loss disability (as VA defines it) was not aggravated during service, and also finds that the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss is related to service.  In that regard, the Board finds the VA examinations and addendum opinions to be highly probative to the question at hand.  The examinations and addendum opinions were provided by clinicians who possess the necessary education, training, and expertise to provide the requested opinions.  In addition, the May 2017 opinion provided that the Veteran's chronic middle ear disease (which also indicated the presence of a right ear hearing loss upon entry into service) clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated thereby.  See April 2013 VA Examination Report (same effect with respect to the right ear).  Given the above, it is clear that the examiners took into consideration all relevant factors in giving the opinions and supporting rationales. 

Additionally, the Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  Indeed, the complexity of the Veteran's conditions related to his ears, and the presence of conductive hearing loss, further complicates the issue at hand and underscores the necessity for professional medical opinion evidence in determining the etiology of the hearing loss.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the VA examinations and addendum opinions, which determined that the Veteran's bilateral hearing loss is not related to his service to include a consideration of the Veteran's chronic middle ear disease.  

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  As noted, while right ear hearing loss was noted upon entrance to service, the Veteran's hearing was deemed normal at separation.  Further, four years after separation, the Veteran had normal hearing in the right ear and mild low frequency hearing loss in the left ear.  There is also no persuasive and competent lay evidence that bilateral hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service.  In this regard, the Board recognizes that the Veteran asserts that his hearing loss began in service and is related to his noise exposure therein.  However, as discussed in detail, the Veteran's specific issues related to his ears, including chronic middle ear disease and bilateral hearing loss (conductive and sensorineural) are complicated and involve more than just noise-induced sensorineural hearing loss.  Therefore, service connection for left ear hearing loss is not warranted on a presumptive basis, 38 C.F.R. §§ 3.307, 3.309, and service connection for preexisting right hearing loss is not warranted based on aggravation, 38 C.F.R. § 3.306.  

As such, based on the above, the Board determines that the record evidence is unequivocal in establishing that the preexisting right ear hearing loss was not aggravated during service.  Also, the Board determines that the weight of the evidence is against a finding of service connection for the Veteran's bilateral hearing loss on any basis.

Tinnitus

The Veteran contends that his tinnitus is due to in-service noise exposure.

The Veteran is competent to report symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran contends that his tinnitus is due to in-service noise exposure.  The Veteran's noise exposure is conceded and the second element of service connection is met.  See Shedden, 381 F.3d at 1166-67.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's tinnitus had its onset in service.  The Veteran has asserted that he has experienced ongoing tinnitus since service in his May 2013 VA 9 and during his July 2016.   A lay person is competent to report tinnitus. Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  The Board acknowledges that the September 2011 examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The April 2013 examiner also opined that the Veteran's tinnitus is likely secondary to hearing loss.  However, the Veteran has continued to report that his tinnitus began in service and continued since then.  The Veteran is competent to report the onset of his tinnitus, and as such, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports of ongoing symptoms since service as credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service. 

Therefore, considering the Veteran's credible assertions of continuous symptomatology of tinnitus since service, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	B. Muetzel, Counsel

Copy mailed to:  Illinois Department of Veterans Affairs

Department of Veterans Affairs


